Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 1 of 20 PageID #: 9




                            EXHIBIT A
           Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 2 of 20 PageID #: 10
      Court of Common Pleas of Philadelphia County                                               For Prothonotary Use Only (Docket Number)
                    Trial Division
                   Civil Cover Sheet                                        E-Filing Number:   2011027145
PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 JERRY AVESYAN                                                                JC TRANSPORT, INC.

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 240 PAXON HOLLOW ROAD                                                        43 PORETE AVENUE
 MEDIA PA 19063                                                               NORTH ARLINGTON NJ 07031


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 LUCY AVESYAN                                                                 JOSE ERNESTO VENTURA

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 240 PAXON HOLLOW ROAD                                                        1885 AMSTERDAM AVENUE
 MEDIA PA 19063                                                               NEW YORK NY 10032


PLAINTIFF'S NAME                                                            DEFENDANT'S NAME
 MARINA BADALIAN

PLAINTIFF'S ADDRESS                                                         DEFENDANT'S ADDRESS
 631 S. CENTRAL BOULEVARD
 BROOMALL PA 19008


TOTAL NUMBER OF PLAINTIFFS         TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                       X Complaint                  Petition Action                     Notice of Appeal
               4                                     2
                                                                          Writ of Summons           Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                                 Arbitration                     Mass Tort                           Commerce                        Settlement
    $50,000.00 or less         X Jury                            Savings Action                      Minor Court Appeal              Minors
 X More than $50,000.00          Non-Jury                        Petition                            Statutory Appeals               W/D/Survival
                                 Other:
CASE TYPE AND CODE

  2V - MOTOR VEHICLE ACCIDENT

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)                                                        IS CASE SUBJECT TO
                                                                                                                      COORDINATION ORDER?
                                                                                                                                  YES         NO


                                                                   NOV 17 2020
                                                                       A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: JERRY AVESYAN , LUCY AVESYAN ,
                                                                        MARINA BADALIAN , SUREN SARIKYAN
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                      ADDRESS

 MICHAEL O. PANSINI                                                          PANSINI, MEZROW & DAVIS
                                                                             1525 LOCUST ST
PHONE NUMBER                            FAX NUMBER                           15TH FLOOR
 (215)732-5555                          (215)732-7872                        PHILADELPHIA PA 19102

SUPREME COURT IDENTIFICATION NO.                                           E-MAIL ADDRESS

 44455                                                                       MPansini@Pansinilaw.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                      DATE SUBMITTED
 MICHAEL PANSINI                                                             Tuesday, November 17, 2020, 10:48 am

                                                  FINAL COPY (Approved by the Prothonotary Clerk)
     Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 3 of 20 PageID #: 11


COMPLETE LIST OF PLAINTIFFS:
    1. JERRY AVESYAN
         240 PAXON HOLLOW ROAD
         MEDIA PA 19063
    2. LUCY AVESYAN
         240 PAXON HOLLOW ROAD
         MEDIA PA 19063
    3. MARINA BADALIAN
         631 S. CENTRAL BOULEVARD
         BROOMALL PA 19008
    4. SUREN SARIKYAN
         631 S. CENTRAL BOULEVARD
         BROOMALL PA 19008
 Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 4 of 20 PageID #: 12




PANSINI & MEZROW                                     Filed and Attested by the
BY: MICHAEL O. PANSINI, ESQUIRE                     Office of Judicial Records
I.D. #44455                                             17 NOV 2020 10:48 am
BY: STEVEN M. MEZROW, ESQUIRE                               A. SILIGRINI
I.D. #43746
BY: GREGORY J. KOWALSKI, ESQUIRE
I.D. #54271
1525 Locust Street, 15 th Floor
Philadelphia, PA 19102
(215) 732-5555                             Attorneys for Plaintiffs
_____________________________________________________________________
JERRY AVESYAN and                     :    COURT OF COMMON PLEAS
LUCY AVESYAN, h/w                     :    PHILADELPHIA COUNTY
240 Paxon Hollow Road                 :
Media, PA 19063                       :
             and                      :
MARINA BADALIAN and                   :
SUREN SARIKYAN, h/w                   :
631 S. Central Boulevard              :
Broomall, PA 19008                    :
             v.                       :
JC TRANSPORT, INC.                    :
43 Porete Avenue                      :
North Arlington, NJ 07031             :
             and                      :
JOSE ERNESTO VENTURA                  :
1885 Amsterdam Avenue                 :
New York, NY 10032                    :
_____________________________________________________________________

                              CIVIL ACTION COMPLAINT - NOTICE TO DEFEND
YOU HAVE BEEN SUED IN COURT. IF YOU WISH TO DEFEND AGAINST THE     LE HAN DEMANDADO A USTED EN LA CORTE. SI USTED QUIERE DEFENDERSE
CLAIMS SET FORTH IN THE FOLLOWING PAGES, YOU MUST TAKE ACTION      DE ESTAS DEMANDAS EXPUESTAS EN LAS PAGINAS SIGUIENTES, USTED
WITHIN TWENTY (20) DAYS AFTER THIS COMPLAINT AND NOTICE ARE        TIENE VIENTE (20) DIAS, DE PLAZO AL PARTIR DE LA FECHA DE LA DEMANDA
SERVED, BY ENTERING A WRITTEN APPEARANCE PERSONALLY OR BY AN       Y LA NOTIFICATION. HACE FALTA ASENTAR UNA COMPARENCIA ESCRITA O
ATTORNEY AND FILING IN WRITING WITH THE COURT YOUR DEFENSES OR     EN FORMA ESCRITA SUS DEFENSAS O SUS OBJECIONES A LAS DEMANDAS EN
OBJECTIONS TO THE CLAIMS SET FORTH AGAINST YOU. YOU ARE WARNED     CONTRA DE SU PERSONA. SEA AVISADO QUE SI USTED NO SE DEFIENDE, LA
THAT IF YOU FAIL TO DO SO THE CASE MAY PROCEED WITHOUT YOU AND A   CORTE TOMARA MEDIDAS Y PUEDE CONTINUAR LA DEMANDA EN CONTRA
JUDGMENT MAY BE ENTERED AGAINST YOU BY THE COURT WITHOUT           SUYA SIN PREVIO AVISO O NOTIFICACION. ADEMAS, LA CORTE PUEDE
FURTHER NOTICE FOR ANY MONEY CLAIMED OR FOR ANY OTHER CLAIM OR     DICIDIR A FAVOR DEL DEMANDANTE Y REQUIERE QUE USTED CUMPLA CON
RELIEF REQUESTED BY THE PLAINTIFF. YOU MAY LOSE MONEY OR           TODAS LAS PROVISIONES DE ESTA DEMANDA. USTED PUEDE PERDER
PROPERTY OR OTHER RIGHTS IMPORTANT TO YOU.                         DINERO O SUS PROPIEDADES U OTROS DERECHOS IMPORTANTES PARA
                                                                   USTED.
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
                                                                   LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE. SI NO TIENE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.
                                                                   ABOGADO O SI NO TIENE EL DINERO SUFICIENTE DE TELEFONO A LA OFICINA
                                                                   CUYA DIRECCION SE ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR DONDE
                      Philadelphia Bar Association
                                                                   SE PUEDE CONSEGUIR ASISTENCIA LEGAL.
                 Lawyer Referral and Information Service
                     1101 Market Street, 11th Floor
                                                                                     Asociacion de Liceneados de Filadelphia
                    Philadelphia, Pennsylvania 19107
                                                                                    Servicio de Referencia e Informacion Legal
                             (215) 238-6300
                                                                                           1101 Market Street, 11th Floor
                                                                                         Filadelphia, Pennsylvania 19107
                                                                                                  (215) 238-6300




                                                                                                                                 Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 5 of 20 PageID #: 13




PANSINI & MEZROW
BY: MICHAEL O. PANSINI, ESQUIRE
I.D. #44455
BY: STEVEN M. MEZROW, ESQUIRE
I.D. $43746
BY: GREGORY J. KOWALSKI, ESQUIRE
I.D. #54271
1525 Locust Street, 15 th Floor
Philadelphia, PA 19102
(215) 732-5555                             Attorneys for Plaintiffs
_____________________________________________________________________
JERRY AVESYAN and                     :    COURT OF COMMON PLEAS
LUCY AVESYAN, h/w                     :    PHILADELPHIA COUNTY
240 Paxon Hollow Road                 :
Media, PA 19063                       :
             and                      :
MARINA BADALIAN and                   :
SUREN SARIKYAN, h/w                   :
631 S. Central Boulevard              :
Broomall, PA 19008                    :
             v.                       :
JC TRANSPORT, INC.                    :
43 Porete Avenue                      :
North Arlington, NJ 07031             :
             and                      :
JOSE ERNESTO VENTURA                  :
1885 Amsterdam Avenue                 :
New York, NY 10032                    :
_____________________________________________________________________

                            CIVIL ACTION COMPLAINT
                         2V - MOTOR VEHICLE ACCIDENT

      1.    Plaintiff, JERRY AVESYAN, is an adult individual residing at 240 Paxon

Hollow Road, Media, PA 19063.

      2.    Plaintiff, LUCY AVESYAN, is an adult individual residing at 240 Paxon Hollow

Road, Media, PA 19063.

      3.    Plaintiff, MARINA BADALIAN, is an adult individual residing at 631 S. Central

Boulevard, Broomall, PA 19008.




                                                                                Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 6 of 20 PageID #: 14




       4.     Plaintiff, SUREN SARIKYAN, h/w, is an adult individual residing at 631 S.

Central Boulevard, Broomall, PA 19008.

       5.     Defendant, JC TRANSPORT, INC., is a Pennsylvania corporation and/or

foreign corporation, which at all times relevant hereto engaged in business in the County

of Philadelphia, Commonwealth of Pennsylvania, on a regular, systematic, continuous and

substantial basis with offices for service of process at 43 Porete Avenue, North Arlington,

NJ 07031.

       6.     Defendant, JOSE ERNESTO VENTURA, is an adult individual residing at

1885 Amsterdam Avenue, New York, NY 10032. Upon information and belief, Defendant,

JOSE ERNESTO VENTURA, is amenable to service of process in Philadelphia County.

       7.     At all times material hereto, the Defendant, JC TRANSPORT, INC., by and

through its agents, servants, workmen and/or employees, including JOSE ERNESTO

VENTURA, acting in the course of his employment and within the scope of his authority

with the said Defendant and in furtherance of said Defendant’s business, owned, operated,

maintained, serviced, controlled, supervised, and possessed the tractor trailer involved in

the incident hereinafter described.

       8.     At all times relevant hereto Defendants, JC TRANSPORT, INC., was and

is in the business of trucking and/or transporting goods.

       9.     At all times material hereto Defendant, JC TRANSPORT, INC., has engaged

in a practice of placing corporate profits over public safety to transport products as quickly

as possible, putting the safety of motorists second to the financial interests of said

Defendant.


                                              1


                                                                                     Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 7 of 20 PageID #: 15




       10.    At all times relevant hereto Defendant, JC TRANSPORT, INC., enforced a

policy which recklessly disregarded the interests of motorists on the roadway by pressuring

that its trucks and drivers deliver products as quickly as possible in reckless disregard of

the safety of motorists on the roadway.

       11.    On or about the 18th day of September, 2019, Defendant, JOSE ERNESTO

VENTURA, while acting in the course of his employment for Defendant, JC TRANSPORT,

INC., and while acting within the scope of his authority and in furtherance of said

Defendant’s business, operated, maintained, controlled, and possessed the tractor trailer

which was owned, controlled, leased or otherwise possessed by Defendant, JC

TRANSPORT, INC., which was involved in the incident hereinafter described.

       12.     On or about the 18th day of September, 2019, the Plaintiffs, MARINA

BADALIAN and JERRY AVESYAN were occupants in a motor vehicle traveling on the

Verrazano Bridge in New York City, New York which at all times material thereto was being

lawfully operated then and there on the highway.

       13.    On the aforesaid date, the Defendant, JC TRANSPORT, INC’s vehicle was

being operated by Defendant, JOSE ERNESTO VENTURA on on the Verrazano Bridge

in New York City, New York , when it was so carelessly, recklessly, and/or negligently

operated and controlled that it was caused to be involved in a crash with the vehicle in

which Plaintiffs, MARINA BADALIAN and JERRY AVESYAN were occupants.

       14.    By reason of the aforesaid carelessness, negligence and recklessness

hereinafter described of the Defendants, JC TRANSPORT, INC., and JOSE ERNESTO

VENTURA, as hereafter alleged, the Plaintiff, JERRY AVESYAN, suffered severe and


                                             3


                                                                                   Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 8 of 20 PageID #: 16




permanent injuries to his head, neck, back, hips, arms and legs; he also sustained severe

and permanent injuries to the bones, muscles, tendons, ligaments, nerves and tissues of

her head, neck, back, hips, arms and legs; including but not limited to closed-head injury,

post-concussion syndrome; secondary closed-head injury; sympathetically mediated pain

syndrome; lumbar radiculopathy; brachial plexopathy; post-traumatic anxiety; post-

traumatic stress order; major depressive disorder; post-traumatic headaches; occipital

neuralgia; median neuropathy; radial neuropathy; ulnar neuropathy; cervical radiculopathy;

long thoracic neuritis; scapular winging; right shoulder rotator cuff tear; left should rotator

cuff strain and sprain; capsulitis of shoulder and aggravation and/or exacerbation of all

known and unknown preexisting medical conditions. The Plaintiff, JERRY AVESYAN,

suffered internal injuries of an unknown nature; she suffered severe aches, pains, mental

anxiety and anguish, and a severe shock to his entire nervous system, and other injuries

the full extent of which are not yet known. He has in the past and will in the future undergo

severe pain and suffering as a result of which she has been in the past and will in the

future be unable to attend to his usual duties and occupation, all to his great financial

detriment and loss. The Plaintiff, JERRY AVESYAN, believes and therefore avers that

her injuries are permanent in nature.

       15.    As a result of the aforesaid occurrence, the Plaintiff, JERRY AVESYAN, has

been compelled, in order to effectuate a cure for the aforesaid injuries, to expend large

sums of money for medicine and medical attention and may be required to expend

additional sums for the same purposes in the future.

       16.    As a result of the aforesaid occurrence, the Plaintiff, JERRY AVESYAN, has



                                              4


                                                                                      Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 9 of 20 PageID #: 17




been prevented from attending to his usual and daily activities and duties, and may be so

prevented for an indefinite time in the future, all to his great detriment and loss.

       17.    As a result of the aforesaid occurrence, the Plaintiff, JERRY AVESYAN, has

suffered physical pain, mental anguish and humiliation and he may continue to suffer same

for an indefinite period of time in the future.

       18.    By reason of the aforesaid carelessness, negligence and recklessness

hereinafter described of the Defendants, JC TRANSPORT, INC., and JOSE ERNESTO

VENTURA, as hereafter alleged, the Plaintiff, MARINA BADALIAN, suffered severe and

permanent injuries to her head, neck, back, hips, arms and legs; she also sustained severe

and permanent injuries to the bones, muscles, tendons, ligaments, nerves and tissues of

her head, neck, back, hips, arms and legs; including but not limited to closed-head injury,

traumatic brain injury; cognitive dysfunction; post-traumatic headache syndrome; occipital

neuralgia, median neuropathy, radial neuropathy, radial plexopathy, cervical radiculopathy,

long thoracic neuritis, vascular and scapular winging, post-traumatic stress disorder; left

shoulder capsulitis; traumatic anxiety; and aggravation and/or exacerbation of all known

and unknown preexisting medical conditions. The Plaintiff, MARINA BADALIAN, suffered

internal injuries of an unknown nature; she suffered severe aches, pains, mental anxiety

and anguish, and a severe shock to her entire nervous system, and other injuries the full

extent of which are not yet known. She has in the past and will in the future undergo

severe pain and suffering as a result of which she has been in the past and will in the

future be unable to attend to her usual duties and occupation, all to her great financial

detriment and loss. The Plaintiff, MARINA BADALIAN, believes and therefore avers that



                                                  5


                                                                                       Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 10 of 20 PageID #: 18




her injuries are permanent in nature.

       19.    As a result of the aforesaid occurrence, the Plaintiff, MARINA BADALIAN,

has been compelled, in order to effectuate a cure for the aforesaid injuries, to expend large

sums of money for medicine and medical attention and may be required to expend

additional sums for the same purposes in the future.

       20.    As a result of the aforesaid occurrence, the Plaintiff, MARINA BADALIAN,

has been prevented from attending to her usual and daily activities and duties, and may

be so prevented for an indefinite time in the future, all to her great detriment and loss.

       21.    As a result of the aforesaid occurrence, the Plaintiff, MARINA BADALIAN,

has suffered physical pain, mental anguish and humiliation and she may continue to suffer

same for an indefinite period of time in the future.

                                 COUNT I
              JERRY AVESYAN V. DEFENDANT, JC TRANSPORT, INC.

       22.    Plaintiff, JERRY AVESYAN, incorporates by reference and makes a part

hereof the preceding paragraphs of this Complaint as though fully set forth herein at length.

       23.    The carelessness, recklessness, and/or negligence of the Defendant, JC

TRANSPORT, INC., consisted of the following:

              (a)    hiring inexperienced drivers;

              (b)    failing to properly maintain said vehicle, including
                     but not limited to the tractor-trailer’s safety, drive
                     and brake systems;

              (c)    failing to properly perform pre-trip and post-trip
                     inspections of said vehicle including but not
                     limited to inspection of the vehicle’s safety, drive
                     and brake systems;



                                               6


                                                                                    Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 11 of 20 PageID #: 19




             (d)   failing to properly train JOSE ERNESTO
                   VENTURA in the performance of safety
                   inspections, and the operation and use of said
                   vehicle;

             (e)   failing to properly supervise JOSE ERNESTO
                   VENTURA;

             (f)   placing corporate profits over public safety
                   resulting in vehicles being operated on the
                   roadway which were unsafe;

             (g)   acting recklessly by placing corporate profits
                   over public safety by creating an environment
                   and enforcing a policy for its product to be
                   delivered as fast as possible in reckless
                   disregard to the safety of motorists on the
                   highway;

             (h)   acting with reckless disregard to the interests of
                   individuals on the highway by placing corporate
                   profits over public safety by enforcing a policy
                   that stressed speed of delivery, knowing that
                   such policy foreseeably creates reckless and
                   outrageous conduct of its drivers resulting in car
                   crashes;

             (i)   acting recklessly by instilling a practice of
                   rewarding drivers for speedy delivery rather than
                   the safe operation of a motor vehicle;

             (j)   acting recklessly by instilling a practice where
                   driver fatigue resulted from the practice of
                   rewarding drivers for speedy delivery.

      24.    The negligence, carelessness, and/or recklessness of the Defendant, JC

TRANSPORT, INC., increased the risk of harm to Plaintiff, JERRY AVESYAN, and caused

the injuries and damages suffered by Plaintiff, JERRY AVESYAN..

      25.    As a result of the negligence, carelessness, and/or recklessness of the

Defendant,   JC TRANSPORT, INC., and their agents, servants, workers, and/or


                                           7


                                                                            Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 12 of 20 PageID #: 20




employees, the Plaintiff, JERRY AVESYAN, suffered the injuries and damages as set forth

above.

       WHEREFORE, Plaintiff, JERRY AVESYAN, demands                   judgment against the

Defendants, solely, jointly and severally in an amount in excess of $50,000.00 plus delay

damages, punitive damages, interest, costs, and damages as permitted by law.

                                  COUNT II
             JERRY AVESYAN V. DEFENDANT, JOSE ERNESTO VENTURA

       26.     Plaintiff, JERRY AVESYAN, incorporates by reference and makes a part

hereof the preceding paragraphs of this Complaint as though fully set forth herein at length.

       27.     The carelessness, negligence and/or recklessness of Defendant, JOSE

ERNESTO VENTURA, consisted of the following:

               (a)   operating said motor vehicle at an excessive rate
                     of speed under the circumstances;

               (b)   failing to have said motor vehicle under proper
                     and adequate control at the time of the accident;

               (c)   failing to apply his vehicle’s brakes in time to
                     avoid a collision;

               (d)   failing to give proper and sufficient warning of the
                     approach of said motor vehicle;

               (e)   failing to pay attention while operating said motor
                     vehicle;

               (f)   disregarding a steady red traffic signal under the
                     circumstances;

               (g)   operating said motor vehicle in a reckless
                     manner without due regard for the rights and
                     safety of those lawfully upon the highway, one of
                     whom was the Plaintiff, JERRY AVESYAN, at
                     the point aforesaid;

                                              8


                                                                                    Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 13 of 20 PageID #: 21




              (h)     failing to operate his motor vehicle in a safe and
                      proper manner at the time and location at issue;

              (i)     failing to comply with the laws, rules and
                      regulations of the Pennsylvania Motor Vehicle
                      Code, the statutes of the Commonwealth of
                      Pennsylvania and the ordinances of Milford
                      Township;

              (j)     violating 75 Pa.C.S.A. §3714 pertaining to
                      careless driving; and

              (k)     violating 75 Pa.C.S.A. §3736 pertaining to
                      reckless driving.

       28.    The     negligence, carelessness, and/or recklessness of the Defendant,

JOSE ERNESTO VENTURA, increased the risk of harm to Plaintiff, JERRY AVESYAN,

thereby causing injuries and damages suffered by Plaintiff as set forth above.

       29.    As a result of the negligence, carelessness, and/or recklessness of the

Defendant, JOSE ERNESTO VENTURA, the Plaintiff, JERRY AVESYAN, suffered the

injuries and damages as set forth above.

       WHEREFORE, Plaintiff, JERRY AVESYAN, demands judgment against the

Defendant, solely, jointly and severally in an amount in excess of $50,000.00 plus delay

damages, punitive damages, interest, costs, and damages as permitted by law.

                                     COUNT III
                    PLAINTIFF, LUCY AVESYAN v. ALL DEFENDANTS

       30.    Plaintiff, LUCY AVESYAN, incorporates by reference and makes a part

hereof the preceding paragraphs of this Complaint as though fully set forth herein at length.

       31.    Plaintiff, LUCY AVESYAN, in her own right, is the spouse of Plaintiff, JERRY

AVESYAN, and as such has incurred expenses in the treatment of her spouse’s injuries



                                              9


                                                                                    Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 14 of 20 PageID #: 22




and loss of wages, and in the future may be caused to incur additional expenses and

losses as he has in the past.

       32.    As a result of the aforesaid occurrence, Plaintiff, LUCY AVESYAN, in her

own right, and to her great detriment and loss, has been deprived of the society,

companionship, services, and consortium of her spouse, all of which may be permanent.

       WHEREFORE, Plaintiff, LUCY AVESYAN, demands damages of the Defendants,

jointly and severally, in a sum in excess of Fifty Thousand ($50,000.00) Dollars plus delay

damages, punitive damages, costs, interests, and other damages as permitted by law.

                                  COUNT IV
                     MARINA BADALIAN V. JC TRANSPORT, INC.

       33.    Plaintiff, MARINA BADALIAN, incorporates by reference and makes a part

hereof the preceding paragraphs of this Complaint as though fully set forth herein at length.

       34.    The carelessness, recklessness, and/or negligence of the Defendant, JC

TRANSPORT, INC., consisted of the following:

              (a)    hiring inexperienced drivers;

              (b)    failing to properly maintain said vehicle, including
                     but not limited to the tractor-trailer’s safety, drive
                     and brake systems;

              (c)    failing to properly perform pre-trip and post-trip
                     inspections of said vehicle including but not
                     limited to inspection of the vehicle’s safety, drive
                     and brake systems;

              (d)    failing to properly train JOSE ERNESTO
                     VENTURA in the performance of safety
                     inspections, and the operation and use of said
                     vehicle;

              (e)    failing to properly supervise JOSE ERNESTO

                                              10


                                                                                    Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 15 of 20 PageID #: 23




                     VENTURA;

               (f)   placing corporate profits over public safety
                     resulting in vehicles being operated on the
                     roadway which were unsafe;

               (g)   acting recklessly by placing corporate profits
                     over public safety by creating an environment
                     and enforcing a policy for its product to be
                     delivered as fast as possible in reckless
                     disregard to the safety of motorists on the
                     highway;

               (h)   acting with reckless disregard to the interests of
                     individuals on the highway by placing corporate
                     profits over public safety by enforcing a policy
                     that stressed speed of delivery, knowing that
                     such policy foreseeably creates reckless and
                     outrageous conduct of its drivers resulting in car
                     crashes;

               (i)   acting recklessly by instilling a practice of
                     rewarding drivers for speedy delivery rather than
                     the safe operation of a motor vehicle;

               (j)   acting recklessly by instilling a practice where
                     driver fatigue resulted from the practice of
                     rewarding drivers for speedy delivery.

      35.      The negligence, carelessness, and/or recklessness of the Defendant, JC

TRANSPORT, INC., increased the risk of harm to Plaintiff, MARINA BADALIAN, and

caused the injuries and damages suffered by Plaintiff, MARINA BADALIAN.

      36.      As a result of the negligence, carelessness, and/or recklessness of the

Defendant,     JC TRANSPORT, INC., and their agents, servants, workers, and/or

employees, the Plaintiff, MARINA BADALIAN, suffered the injuries and damages as set

forth above.

      WHEREFORE, Plaintiff, MARINA BADALIAN, demands judgment against the


                                            11


                                                                              Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 16 of 20 PageID #: 24




Defendants, solely, jointly and severally in an amount in excess of $50,000.00 plus delay

damages, punitive damages, interest, costs, and damages as permitted by law.

                                COUNT V
          MARINA BADALIAN V. DEFENDANT, JOSE ERNESTO VENTURA

       37.    Plaintiff, MARINA BADALIAN, incorporates by reference and makes a part

hereof the preceding paragraphs of this Complaint as though fully set forth herein at length.

       38.    The carelessness, negligence and/or recklessness of Defendant, JOSE

ERNESTO VENTURA, consisted of the following:

              (a)    operating said motor vehicle at an excessive
                     rate of speed under the circumstances;

              (b)    failing to have said motor vehicle under proper
                     and adequate control at the time of the accident;

              (c)    failing to apply his vehicle’s brakes in time to
                     avoid a collision;

              (d)    failing to give proper and sufficient warning of
                     the approach of said motor vehicle;

              (e)    failing to pay attention while operating said motor
                     vehicle;

              (f)    disregarding a steady red traffic signal under
                     the circumstances;

              (g)    operating said motor vehicle in a reckless
                     manner without due regard for the rights and
                     safety of those lawfully upon the highway,
                     one of whom was the Plaintiff, MARINA
                     BADALIAN, at the point aforesaid;

              (h)    failing to operate his motor vehicle in a safe and
                     proper manner at the time and location at issue;

              (i)    failing to comply with the laws, rules and
                     regulations of the Pennsylvania Motor Vehicle


                                             12


                                                                                    Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 17 of 20 PageID #: 25




                     Code, the statutes of the Commonwealth of
                     Pennsylvania and the ordinances of Milford
                     Township;

               (j)   violating 75 Pa.C.S.A. §3714 pertaining to
                     careless driving; and

               (k)   violating 75 Pa.C.S.A. §3736 pertaining to
                     reckless driving.

       39.     The   negligence, carelessness, and/or recklessness of the Defendant,

JOSE ERNESTO VENTURA, increased the risk of harm to Plaintiff, MARINA BADALIAN,

thereby causing injuries and damages suffered by Plaintiff, MARINA BADALIAN as set

forth above.

       40.     As a result of the negligence, carelessness, and/or recklessness of the

Defendant, JOSE ERNESTO VENTURA, the Plaintiff, MARINA BADALIAN, suffered the

injuries and damages as set forth above.

       WHEREFORE, Plaintiff, MARINA BADALIAN, demands judgment against the

Defendant, solely, jointly and severally in an amount in excess of $50,000.00 plus delay

damages, punitive damages, interest, costs, and damages as permitted by law.

                                   COUNT VI
                       SUREN SARIKYAN V. ALL DEFENDANTS

       41.     Plaintiff, SURAN SARIKYAN, incorporates by reference and makes a part

hereof the preceding paragraphs of this Complaint as though fully set forth herein at length.

       42.     Plaintiff, SUREN SARIKYAN, in his own right, is the spouse of Plaintiff,

MARINA BADALIAN, and as such has incurred expenses in the treatment of his spouse’s

injuries and loss of wages, and in the future may be caused to incur additional expenses

and losses as he has in the past.

                                             13


                                                                                    Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 18 of 20 PageID #: 26




       43.    As a result of the aforesaid occurrence, Plaintiff, SUREN SARKIKYAN, in his

own right, and to his great detriment and loss, has been deprived of the society,

companionship, services, and consortium of his spouse, all of which may be permanent.

       WHEREFORE, Plaintiff, SUREN SARIKYAN, demands damages of the Defendants,

jointly and severally, in a sum in excess of Fifty Thousand ($50,000.00) Dollars plus delay

damages, punitive damages, costs, interests, and other damages as permitted by law.

                                          Respectfully submitted,

                                          PANSINI & MEZROW


                                    BY:    /s/ Michael O. Pansini
                                          MICHAEL O. PANSINI, ESQUIRE
                                          STEVEN M. MEZROW, ESQUIRE
                                          GREGORY J. KOWALSKI, ESQUIRE
                                          Attorneys for Plaintiffs


DATE: 11/17/20




                                                                                  Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 19 of 20 PageID #: 27




                                                         Filed and Attested by the
                                                        Office of Judicial Records
                                                            17 NOV 2020 10:48 am
                                                                A. SILIGRINI




       Jerry Avesyan

                               Civil Action Complaint




                                    JERRY AVESYAN




        11/17/2020




                                                                      Case ID: 201101503
Case 1:21-cv-04231-BMC Document 1-1 Filed 12/10/20 Page 20 of 20 PageID #: 28




                                                         Filed and Attested by the
                                                        Office of Judicial Records
                                                            17 NOV 2020 10:48 am
                                                                A. SILIGRINI




       Marina Badalian

                              Civil Action Complaint




                                   MARINA BADALIAN




        11/17/2020




                                                                      Case ID: 201101503
